Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-8, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joon-Suk Oh et al.; Chemically-Modified Graphene Sheets as an Active Layer for Eco-Friendly Metal Electroplating on Plastic Substrates; Thin Solid Films, 521 pp. 270-274, 2012; (“JSK”) in view of US 2016/0026846 to Lin et al. (“Lin”) and US 2017/0037257 to Yang et al. (“Yang”).
With regard to Claims 1-2, JSK teaches a process wherein a polymer film substrate is coated with a graphene dispersion, dried and heated, and subsequently metallized with nickel via a plating operation (see Abstract; Pg. 271 end of § 1; §§ 4-5).  According to JSK, the graphene dispersion comprises chemically modified graphene sheets purified during preparation (see Abstract § 3).
JSK does not expressly teach provision of a resin or liquid adhesive monomer, or winding roller collection as claimed.  Lin is similarly directed to depositing conductive domains on polymer substrates via dispersions of graphene sheets, and teaches inclusion of resin and/or liquid adhesives and additives in such dispersions in order to facilitate bonding of conductive material to the underlying substrate (see Abstract; ¶¶ [0016]-[0017], [0022]-[0024] ; Examples).  Lin also teaches roll-to-roll processing for conducting coating operations (see ¶¶ [0022], [0041], [0064]).  Further, Lin teaches chemically modified graphene featuring many of the same types of functionality as JSK, and additionally amino functionality (see Lin at ¶ [0023]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included resin and/or liquid adhesives in the graphene dispersion of JSK and to employ dispensing and collection rollers in a roll-to-roll processing arrangement, as taught by Lin, in order to promote bonding of the graphene layer to the underlying polymer substrates.
JSK teaches chemically modified graphene featuring carboxyl functionality (see JSK at Pgs. 1-2, § 1); however the reference does not expressly teach the claimed functionalities.  Yang is noted as directed to graphene coating materials and teaches graphene functionalized with aldehyde and/or anhydride groups as an alternative to such functionalities as amino, carboxylic, hydroxyl, and epoxy groups, i.e. the same as those indicated by JSK and Lin (see Abstract; ¶¶ [0014], [0022], [0030]).  Accordingly, it would have been obvious to one of ordinary skill in the 
With regard to Claims 3-4, JSK teaches electroplating for metallization as claimed (see § 5).
With regard to Claims 5-7 and 20, JSK does not expressly teach inclusion of the claimed fillers.  Lin teaches provision of multiple conductive elements in the coating dispersions, including carbon fiber, nanowires, and conductive polymer as claimed (see ¶¶ [0016], [0023]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the claimed conductive fillers in the method of JSK, as taught by Lin, in order to improve conductivity of the deposited coating.
	With regard to Claims 8 and 18, Lin teaches the claimed adhesive materials in the claimed amounts (see ¶¶ [0018], [0020], [0024], [0077]).
2.	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over JSK in view of Lin and Yang as applied to Claim 1, and further in view of admitted prior art.
	With regard to Claims 21-22, JSK indicates known use of etching to improve adhesion between substrates and layers deposited thereon (see § 1); however the reference does not expressly teach the claimed etchants.  According to the instant Specification (reference is made to US 2019/0292675), nonconductive substrates (polymers) are typically etched using chromosulfuric acid in order to promote adhesion of subsequent coatings (see ¶¶ [0004]-[0005]).  Thus the subject matter of Claims 21-23 was known to those of ordinary skill in the art at the time the invention was filed.
3.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over JSK in view of Lin and Yang, and further in view of US 2011/0284388 to Bae et al. (“Bae”).
With regard to Claim 17, JSK teaches a process wherein a polymer film substrate is coated with a graphene dispersion, dried and heated, and subsequently metallized with nickel via a plating operation (see Abstract; Pg. 271 end of § 1; §§ 4-5).  According to JSK, the graphene dispersion comprises chemically modified graphene sheets purified during preparation (see Abstract § 3).
JSK does not expressly teach provision of a resin or liquid adhesive monomer, or winding roller collection as claimed.  Lin is similarly directed to depositing conductive domains on polymer substrates via dispersions of graphene sheets, and teaches inclusion of resin and/or liquid adhesives and additives in such dispersions in order to facilitate bonding of conductive material to the underlying substrate (see Abstract; ¶¶ [0016]-[0017], [0022]-[0024] ; Examples).  Lin also teaches roll-to-roll processing for conducting coating operations (see ¶¶ [0022], [0041], [0064]).  Further, Lin teaches chemically modified graphene featuring many of the same types of functionality as JSK, and additionally amino functionality (see Lin at ¶ [0023]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included resin and/or liquid adhesives in the graphene dispersion of JSK and to employ dispensing and collection rollers in a roll-to-roll processing arrangement, as taught by Lin, in order to promote bonding of the graphene layer to the underlying polymer substrates.
JSK teaches chemically modified graphene featuring carboxyl functionality (see JSK at Pgs. 1-2, § 1); however the reference does not expressly teach the claimed functionalities.  Yang is noted as directed to graphene coating materials and teaches graphene functionalized with aldehyde and/or anhydride groups as an alternative to such functionalities as amino, carboxylic, hydroxyl, and epoxy groups, i.e. the same as those indicated by JSK and Lin (see Abstract; ¶¶ [0014], [0022], [0030]).  Accordingly, it would have been obvious to one of ordinary skill in the 
JSK does not expressly teach the claimed film material.  Bae is directed to graphene-facilitated metallization of resin substrates, and teaches the suitability of any natural resin material, e.g. rubber, as a substrate (see Abstract; ¶ [0050]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed film materials in the method of JSK with a reasonable expectation of success and/or throughout the course of routine experimentation and optimization in view of the teachings of Bae.
4.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over JSK in view of Lin, Yang, Bae, and US 4,925,706 to Kistrup et al. (“Kistrup”).
	With regard to Claim 19, JSK teaches a process wherein a polymer film substrate is coated with a graphene dispersion, dried and heated, and subsequently metallized with nickel via a plating operation (see Abstract; Pg. 271 end of § 1; §§ 4-5).  According to JSK, the graphene dispersion comprises chemically modified graphene sheets purified during preparation (see Abstract § 3).  JSK teaches chemically modified graphene featuring carboxyl functionality (see JSK at Pgs. 1-2, § 1).
JSK does not expressly teach provision of a resin or liquid adhesive monomer, or winding roller collection as claimed.  Lin is similarly directed to depositing conductive domains on polymer substrates via dispersions of graphene sheets, and teaches inclusion of resin and/or liquid adhesives and additives in such dispersions in order to facilitate bonding of conductive material to the underlying substrate (see Abstract; ¶¶ [0016]-[0017], [0022]-[0024] ; Examples).  Lin also teaches roll-to-roll processing for conducting coating operations (see ¶¶ [0022], [0041], 
	JSK teaches nickel metallization, but does not expressly teach the claimed materials.  Kistrup is directed to metallization processes on polyethylene substrates and teaches that known alternatives to nickel for metallization include copper and gold (see Abstract; Col. 2, Lns. 27-30 and 39-49).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed copper and/or gold in lieu of nickel for metallization in the method of JSK with a reasonable expectation of success in view of the teachings of Kistrup.
	The references cited teach plating with a variety of metals including nickel, copper, and gold (see JSK at Abstract, §§ 1-2, 5; Kistrup at Col. 2, Lns. 39-49); however the reference do not expressly teach the remaining metal species recited by Claim 19 as amended.  Bae is similarly directed to metallizing graphene-coated substrates, and teaches plating with any of nickel, copper, tin, and zinc (see Abstract; ¶ [0016]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed metals in the electroplating process of JSK in view of Kistrup, Lin, and Yang with a reasonable expectation of success.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-8 and 17-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8, 14, and 17-22 of copending Application No. 15/943,087 in view of Lin.  The ‘087 claims require every limitation of the instant claims except for the recited roll processing feature; however it would have been obvious to one of ordinary skill in the art to incorporate said feature in view of the teachings of Lin as discussed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 11 of U.S. Patent No. (Issue Number Pending – Allowed from Application No. 15/914,224) in view of Lin.  The ‘224 claim requires every limitation of the instant claim except for the recited roll processing feature; however it would have been obvious to one of ordinary skill in the art to incorporate said feature in view of the teachings of Lin as discussed.
Response to Arguments
	Applicant’s arguments filed 30 November 2021 have been fully considered but are deemed moot in view of the new grounds of rejection presented herein in response to the claims as amended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715